







FOURTH AMENDMENT TO CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of September 20, 2019 (this
"Amendment"), is by and among SIFCO Industries, Inc., an Ohio corporation
(“SIFCO”), and Quality Aluminum Forge, LLC, an Ohio limited liability company
(“Quality Forge” and, together with SIFCO, collectively, the “Borrowers” and
each, individually, a “Borrower”), any other Loan Parties party hereto, and
JPMorgan Chase Bank, N.A., a national banking association (the “Lender”).


RECITALS


A.    The Borrowers, any other Loan Parties party thereto, and the Lender are
parties to a Credit Agreement dated as of August 8, 2018 (as it may be amended
or modified from time to time, the “Credit Agreement”).


B.    The Borrowers and any other Loan Parties desire to amend the Credit
Agreement, and the Lender is willing to do so in accordance with the terms
hereof.


TERMS


In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:


ARTICLE I. AMENDMENTS. Upon fulfillment of the conditions set forth in Article
III hereof, the Credit Agreement shall be amended effective as of the date
hereof as follows:


1.1    Section 1.05 of the Credit Agreement is restated as follows:




SECTION 1.05 Interest Rates; LIBOR Notifications. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate.  The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market.  In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans.  In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate.  In
the event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.13 of this Agreement, the
Lender will notify the Borrower Representative in advance of any change to the
reference rate upon which the interest rate on Eurodollar Loans is based. 
However, the Lender does not warrant or accept any responsibility for, and shall
not have any liability with respect to, the administration, submission or any
other matter related to the London interbank offered rate or other rates in the
definition of “LIBO Rate” or with respect to any alternative or successor rate
thereto, or replacement rate thereof, including without limitation, whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted, will be similar to, or produce
the


1



--------------------------------------------------------------------------------





same value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.


1.2    The following new Section 2.13(c) is added to the Credit Agreement:


(c)    If at any time the Lender determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a)(i) have arisen and such circumstances are unlikely to be temporary or (ii)
the circumstances set forth in clause (a)(i) have not arisen but either (w) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBOR Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Lender has made a public statement identifying a specific
date after which the LIBO Screen Rate may no longer be used for determining
interest rates for loans, then the Lender and the Borrowers shall endeavor to
establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for bank loans in the United States at such time, and shall enter into
an amendment to this Agreement to reflect such alternate rate of interest and
such other related changes to this Agreement as may be applicable (but, for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate). Until an alternate rate of interest shall be determined in
accordance with this clause (c) (but, in the case of the circumstances described
in clauses (ii)(w), (ii)(x) or (ii)(y) of the first sentence of this Section
2.13(c), only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (1) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid or converted into a CBFR
Borrowing on the last day of the then current Interest Period applicable
thereto, and (2) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a CBFR Borrowing; provided that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.


1.3    Section 5.14(a) of the Credit Agreement is amended by adding the
following to the end thereof: “In connection therewith, the Lender shall have
received all documentation and other information regarding such newly formed or
acquired Subsidiaries as may be required to comply with the applicable “know
your customer” rules and regulations, including the USA Patriot Act.”


1.4    The following new Section 6.03(i) is added to the Credit Agreement:


(i)    No Loan Party will, nor will it permit any Subsidiary to, consummate a
Division as the Dividing Person, without the prior written consent of Lender.
Without limiting the foregoing, if any Loan Party that is a limited liability
company consummates a Division (with or without the prior consent of Lender as
required above), each Division Successor shall be required to comply with the
obligations set forth in Section 5.14 and the other further assurances
obligations set forth in the Loan Documents and become a Loan Party under this
Agreement and the other Loan Documents.


1.5    The following definitions are added to the Definitions Schedule to the
Credit Agreement:


“Dividing Person” has the meaning assigned to it in the definition of
“Division.”


2



--------------------------------------------------------------------------------







“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.


“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.


1.6    The following definition is added to the Borrowing Base Schedule to the
Credit Agreement:


“Combined Borrowing Base” means, without duplication, (i) the Borrowing Base,
plus (ii) the “Borrowing Base” as defined in the Export Credit Agreement.


1.7    The definition of “EBITDA” in Section (A) of the Financial Covenants
Schedule to the Credit Agreement is amended by replacing the period at the end
of such definition with “, plus”, and adding the following new paragraph to the
end of such definition:


(c) to the extent not otherwise included in the determination of Net Income for
such period, the amount of any cash proceeds of any business interruption
insurance policy in an amount representing the earnings for such period that
such proceeds are intended to replace (it being agreed that the proceeds of any
business interruption insurance policy shall be included in the determination of
Net Income for any such period only if cash proceeds are actually received and
permitted to be included in accordance with GAAP).


1.8    Section (B) of the Financial Covenants Schedule to the Credit Agreement
is restated as follows:


(B)     Financial Covenant.


Fixed Charge Coverage Ratio. The Borrowers will not permit the Fixed Charge
Coverage Ratio to be less than 1.1 to 1.0 as of the last day of any calendar
month; provided that the Fixed Charge Coverage Ratio will not be tested unless:


(i)     a Default has occurred and is continuing or


(ii)     (a) at any time on or before June 30, 2020, Combined Availability was
less than or equal to the greater of (1) 10% of the lesser of (x) the Combined
Borrowing Base or (y) the Combined Commitments minus the Availability Block, if
applicable, and (2) $2,000,000, for three or more Business Days in any
consecutive 30 day period (with the Fixed Charge Coverage Ratio calculated as of
the end of the month for which the Lender has most recently received financial
statements), or     


(b) at any time on or after July 1, 2020, Combined Availability was less than or
equal to 12.5% of the Combined Commitments for three or more Business Days in
any consecutive 30 day period (with the Fixed Charge Coverage Ratio calculated
as of the end of the month for which the Lender has most recently received
financial statements).
        
ARTICLE II. REPRESENTATIONS. Each Loan Party represents and warrants to the
Lender that:


3



--------------------------------------------------------------------------------







2.1    This Amendment has been duly executed and delivered by such Loan Party
and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


2.2    After giving effect to this Amendment, the representations and warranties
contained in Article III of the Credit Agreement and in the other Loan Documents
are true in all material respects on and as of the date hereof with the same
force and effect as if made on and as of the date hereof (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date, and that any representation or warranty
which is subject to any materiality qualifier shall be required to be true and
correct in all respects).


2.3    After giving effect to this Amendment, no Default exists or has occurred
and is continuing, and no Default will be caused after giving effect to this
Amendment.


ARTICLE III. CONDITIONS OF EFFECTIVENESS. This Amendment shall become effective
as of the date hereof when each of the following conditions is satisfied:
    
3.1    The Loan Parties and the Lender shall have signed this Amendment.


3.2    The Lender shall have received such other documents, if any, as the
Lender may request.


ARTICLE IV. MISCELLANEOUS.


4.1    References in the Credit Agreement or in any other Loan Document to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended hereby, as amended previously and as further amended from time to time.


4.2    Except as expressly amended hereby, the Loan Parties agree that the
Credit Agreement and all other Loan Documents are ratified and confirmed, as
amended hereby, and shall remain in full force and effect in accordance with
their terms and that they have no set off, counterclaim, defense or other claim
or dispute with respect to any of the foregoing. The amendment contained herein
shall not be construed as a waiver or amendment of any other provision of the
Credit Agreement or the other Loan Documents or for any purpose except as
expressly set forth herein.


4.3    Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement. This Amendment shall be
governed by and construed in accordance with the internal laws and not the law
of conflicts of the State of Ohio, but giving effect to federal laws applicable
to national banks. This Amendment is a Loan Document. This Amendment may be
signed upon any number of counterparts with the same effect as if the signatures
thereto and hereto were upon the same instrument, and telecopied signatures or
signatures sent by other electronic imaging shall be effective as originals.




4



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties signing this Amendment have caused this
Amendment to be executed and delivered as of the day and year first above
written.


BORROWERS:


SIFCO INDUSTRIES, INC.




By: /s/ Thomas R. Kubera
Name: Tom Kubera
Title: Chief Financial Officer


                        
QUALITY ALUMINUM FORGE, LLC




By: /s/ Thomas R. Kubera
Name: Tom Kubera
Title: Treasurer




SIFCO Fourth Amendment Signature Page

--------------------------------------------------------------------------------









 
LENDER:


JPMORGAN CHASE BANK, N.A.




By: /s/ Michael Byrne
Name: Michael Byrne
Title: Authorized Officer






SIFCO Fourth Amendment Signature Page

